Citation Nr: 0719366	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  06-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to February 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Department of Veterans Affairs (VA), 
regional office (RO) in Indianapolis, Indiana.  

The issues of entitlement to service connection for hearing 
loss and tinnitus are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

Asthma was not manifested in service, and the veteran's 
current asthma is not shown to be related to his service or 
to any incident therein.


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A formal VCAA notice letter was issued in August 2003, prior 
to the rating decision on appeal.  The VCAA letter notified 
the veteran of what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and that the claimant 
must submit any evidence in his possession that pertains to 
the claim.  A subsequent notice letter was issued in December 
2005.  While this notice did not precede the initial AOJ 
determination, the Board finds that the timing defect was 
harmless.  The contents of the notice ultimately given fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has had opportunity to 
respond and supplement the record.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

The veteran has not been provided with notice regarding 
disability ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as the decision below does not involve an award of a 
benefit, the matter regarding such notice is moot. 

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the record contains the 
veteran's service medical and service personnel records and 
relevant private treatment records.  There is no indication 
that any relevant records remain outstanding.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for asthma because 
there is no evidence of pertinent pathology in service, and 
the initial findings of chronic pathology were several 
decades following service.  Thus, while there are current 
findings of asthma, there is no true indication that such 
disability may be associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
pertinent pathology in service, the negative examination at 
separation from service, and that the first suggestion of 
pertinent disability was many years after active duty, an 
opinion relating current disability to service would be 
speculative, and service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The Board notes that the record was left 
open 90 days following the hearing before the undersigned to 
afford the veteran the opportunity to submit a medical 
opinion in support of this claim; no such opinion was 
received.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  Accordingly, VA has met its assistance 
obligations. The appellant is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

The veteran's service medical records do not show any 
complaints or findings related to asthma.  His February 1968 
separation examination noted normal lung and chest 
examinations and negative chest X-ray.  In the report of 
medical history competed by the veteran at that time, he 
checked "no" next to whether he now had or had ever had 
asthma or shortness of breath.

In a February 1990 hospitalization report, it was noted that 
the veteran reported no history of chest pain, shortness of 
breath, or dyspnea on exertion.  Chest X-ray was normal.  The 
lungs were ausculated without wheezing.

A March 2000 treatment record noted complaint of asthma, with 
occasional wheezing, shortness of breath, and cough.  Asthma 
was again noted in December 2000.  Pulmonary function tests 
in July 2001 showed mild obstruction.  An April 2003 record 
noted asthma symptoms under good control. 

An April 2003 statement from K.R.R., M.D., noted that the 
veteran had been treated since 1998, and that he was under 
treatment for asthma, with good results from inhalers.

An April 2003 statement from E.T., M.D., noted that the 
veteran had been followed since 1993 for asthma.  Dr. T. 
stated that the veteran had reported "this developed when he 
served on Viet Nam in 1966 through 1968.  He had no previous 
history of significant allergies or asthma prior to this 
point."

III.  Legal Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Treatment of the veteran's asthma is first documented in 
1993, more than two decades following his separation from 
service.  To the extent that Dr. T.'s statement relates 
current disability to asthma in service, it is noteworthy 
that the record contains no documentation of any complaints 
or findings of asthma or breathing problems during service, 
and the veteran specifically denied such symptoms at service 
separation.  The lack of any medical evidence of asthma or 
lung complaints for decades following service, and in 
particular the absence of any complaints or findings related 
to asthma on the 1990 hospitalization report, renders the 
physician's statement of little probative value, as it is 
based entirely on a history provided by the veteran that is 
unsubstantiated by the objective evidence of record.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  In short, there is no 
competent medical evidence of record of a nexus between the 
veteran's current asthma and his active duty.  

The veteran's own expressed opinions that he has asthma that 
is related to exposure to smoke in service are not competent 
evidence.  As a layperson he lacks the expertise to offer 
probative opinions in matters of medical diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since asthma was not manifested in service or for many years 
thereafter, and there is no competent (medical) evidence that 
relates the currently diagnosed asthma to the veteran's 
military service, the preponderance of the evidence is 
against the claim.  Consequently, it must be denied.


ORDER

Service connection for asthma is denied.


REMAND

The veteran's service personnel records and DD-214 indicate 
that he was a cook during his service in Vietnam.  However, 
he testified before the undersigned that he was exposed to 
noise trauma when his unit was located next to an airstrip in 
approximately July 1967.  The veteran's testimony was under 
oath and is presumed credible absent contradictory evidence.  
He was advised at the hearing that the Board would seek to 
confirm whether his unit was located near an airstrip.

A private medical record indicates that the veteran has 
sensorineural hearing loss as a result of noise trauma.  
However it also appears that he may have worked as a welder 
following service.  A VA examination for a medical nexus 
opinion may also be necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to confirm whether 
the veteran's unit was stationed next to an 
airstrip in Vietnam during the summer of 
1967.  If this cannot be determined, it 
should be so certified for the record; the 
extent of the attempt should be noted in the 
record.

2.  If it is verified that the veteran's 
unit was stationed next to an airstrip in 
Vietnam, or if it cannot be determined 
definitively whether it was or not, the RO 
should arrange for a VA audiological 
evaluation (with audiometric studies) to 
determine the likely etiology of the 
veteran's current bilateral hearing loss and 
any tinnitus.  The examiner must review the 
veteran's claims file, examine the veteran, 
and provide opinions as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that the veteran's 
bilateral hearing loss disability and/or 
tinnitus resulted from noise trauma he 
sustained in Vietnam (as opposed to any 
noise trauma postservice0.  The examiner 
should specifically elicit from the veteran 
a history of his postservice noise exposure.  
The examiner must explain the rationale for 
all opinions given.

3.  The RO should then re-adjudicate the 
claims of service connection for hearing 
loss and tinnitus.  If either remains 
denied, the RO should issue an appropriate 
SSOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


